Order entered August 19, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00181-CV

                IN RE MARCUS JARROD PAYNE, Relator

         Original Proceeding from the 303rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-20-00663

                                     ORDER
                    Before Justices Molberg, Reichek, and Smith

     Based on the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus.


                                            /s/   KEN MOLBERG
                                                  JUSTICE